COLLIER, C. J.
The only question in this case is,'whether the commencement and“ continued prosecution of a suit, within eighteen months from the grant of letters testamentary, is a presentation of the claim within the meaning of the statute. By the writ, with the indorsement thereon, the defendant is informed of the nature of the demand, and that the plaintiff insists upon its payment. He could not be more effectually advertised of both these facts, if the claim was formally presented to him, and payment demanded. There is nothing in the statute which requires the institution of a suit against an executor or administrator, to be preceded by a positive demand, and certainly in point of practice it has never been deemed necessary. This view is in conformity to the ruling of the county court, and its judgment is consequently affirmed.